BUSSEY, Judge,
concurring in part and dissenting in part:
While I agree that the judgments and sentences of Richard Hecksher, Julie Hecksher and Glen S. Adair should be affirmed, I must respectfully disagree with the reversal of the conviction of Der Dutchman Restaurant. In my opinion, the stipulation that Der Dutchman was owned by Jerry Adair obviated the necessity of the State’s showing that Der Dutchman was a business entity capable of ownership. It is implicit in a stipulation that one is the owner of a business that the business is capable of ownership. I would affirm the judgment and sentence against Der Dutchman.